Press Release #200901
                                                                      April 7,
2009

Producing Oil and Gas Assets Acquired in Mississippi.




Vancouver, BC—Lexaria Corp. (OTC BB: LXRA) (the "Company" or "Lexaria")

Lexaria Corp has completed the purchase of additional interests in its existing
core producing Mississippi oil and gas fields.




On April 3 Lexaria paid cash to purchase an additional 2% working interest (WI)
 in the proven Belmont Lake oil and gas field and an additional 10% WI in
potential nearby exploration wells, bringing its total interests to 32% WI in
Belmont Lake, and 60% WI in the exploration wells on approx 140,000 acres
surrounding Belmont Lake in all directions.




The producing assets will immediately contribute to monthly cash flow. Belmont
Lake has proven reserves of approx. 400,000 barrels of oil which could be
increased through additional development. The Company is paying approximately
$46,500 in total, or $6.00 per barrel of proven reserves for this incremental
increase in working interests.




Separately, the Company reports that the two existing producing wells in Belmont
Lake have stabilized production at a combined rate of approx 130 bo/d. These
wells have been flowing constantly since October 2008 and since then have
together produced nearly 23,000 total barrels of oil. The Company believes that
additional development wells of this field can significantly increase total
field production.  




The PP F-52 well located some 9 miles north of the Belmont Lake oil field
produced roughly 20 bo/d before inclement weather forced a seasonal temporary
interruption of production.




Lexaria believes that pursuing exploration in the region around the Belmont Lake
discovery could produce increases in shareholder value.  The approximately
140,000 acres come with significant 2D and 3D seismic with a replacement value
in excess of $25 million. There have been other producing oil fields with
similar formations to the Belmont Lake discovery in the area.




The Company has been relatively lightly affected by the global economic
environment, with the major affects those of lower oil and gas prices, and more
difficult financial market conditions inhibiting expansion and growth.




About Lexaria Corp.

Lexaria Corp. is an oil & gas company active primarily in Mississippi, where it
holds between 32% and 60% gross working interests in various gas and oil
projects. Lexaria routinely evaluates additional oil & gas projects and
corporate opportunities.

Contact:

Leonard MacMillan, 1-800-287-2885

www.lexariaenergy.com




Statements which are not historical facts are forward-looking statements. The
Company makes forward-looking public statements concerning its expected future
operations, performance and other developments. Such forward-looking statements
are estimates reflecting the Company's best judgment based upon current
information and involve a number of risks and uncertainties, and there can be no
assurance that other factors will not affect the accuracy of such
forward-looking statements. It is impossible to identify all such factors but
they include and are not limited to the existence of underground deposits of
commercial quantities of oil and gas; cessation or delays in exploration because
of mechanical, weather, operating, financial or other problems; capital
expenditures that are higher than anticipated; or exploration opportunities
being fewer than currently anticipated. There can be no assurance that expected
oil and gas production will actually materialize; and thus no assurance that
expected revenue will actually occur. There is no assurance the Company will
have sufficient funds to drill additional wells, or to complete acquisitions or
other business transactions. Such forward looking statements also include
estimated cash flows, revenue and current and/or future rates of production of
oil and natural gas, which can and will fluctuate for a variety of reasons; oil
and gas reserve quantities produced by third parties; and intentions to
participate in future exploration drilling. Adverse weather conditions can delay
operations, impact production, and cause reductions in revenue. The Company may
not have sufficient expertise to thoroughly exploit its oil and gas properties.
The Company may not have sufficient funding to thoroughly explore, drill or
develop its properties. Access to capital, or lack thereof, is a major risk.
Current oil and gas production rates may not be sustainable and targeted
production rates may not occur. Factors which could cause actual results to
differ materially from those estimated by the Company include, but are not
limited to, government regulation, managing and maintaining growth, the effect
of adverse publicity, litigation, competition and other factors which may be
identified from time to time in the Company's public announcements and filings.



